On Petition for Rehearing our attention is called to an error appearing in the wording of the opinion filed herein on January 20th, 1937, as follows:
"Question No. 2 challenges the verdict because the plaintiff in error thinks it is excessive. While the question is stated, there is no argument in the brief upon this point and an inspection of the record convinces us that if the plaintiff was entitled to recover the verdict was not excessive."
This paragraph should have read:
"Question No. 2 challenges the verdict and judgment because the plaintiff in error thinks it is excessive. The question is clearly presented and there is able argument in the brief upon this point. Inspection and consideration of the record, however, convinces us that if the plaintiff was entitled to recover at all the amount awarded is not excessive." *Page 9 
The opinion has been accordingly corrected and motion for rehearing is denied.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD and DAVIS, J.J., concur.